                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

KANAWHA INSTITUTE FOR
SOCIAL RESEARCH & ACTION,
INC.

         Plaintiff,

v.                                 Civil Action No. 2:17-CV-1963

GREEN SPIRIT FARMS, LLC,

         Defendant.


                  MEMORANDUM OPINION AND ORDER



         Pending is the plaintiff’s motion for summary

judgment, filed October 8, 2018.


                            I. Background



         In December 2014, the plaintiff, Kanawha Institute for

Social Research and Action (“KISRA”) and defendant, Green Spirit

Farms, LLC (“GSF”), entered into a contract to develop a

Vertical Farm using a Vertical Growing System at a KISRA

facility in Charleston, West Virginia.      Compl. ¶ 14.   Plaintiff

now brings an action for damages resulting from an alleged

breach of this contract and conversion of KISRA’s funds.


         KISRA is a faith-based organization which works to

strengthen families through a community health center, health
support services, and a variety of programs in connection with

employment, financial counseling, and child education.      Pl.’s

Mot. Summ. J. at Ex. 1 ¶ 3.    In 2014, KISRA’s Chief Executive

Officer was Michelle Foster (“Foster”).     Id. ¶ 2.   GSF is a for-

profit limited liability company organized under the laws of

Illinois.   Compl. ¶ 2; Def.’s Ans. and Aff. Defenses. ¶ 2.       GSF

is a “manager-managed” company under the Illinois Limited

Liability Act, and from January 1, 2014 until July 15, 2017,

Milan Kluko (“Kluko”) was the Manager of GSF.     Ans. to Pl.’s 1st

Interrog. 3, 5.


            In 2014, Foster became aware of GSF’s Vertical Growing

System (“VGS”).   Pl.’s Mot. Summ. J. at Ex. 1 ¶ 6.    The VGS is

an indoor, hydroponic system where produce is grown in vertical

racks under lights.    Id. ¶ 6.   In early October 2014, Foster

toured a GSF facility in Michigan.    Id. ¶ 7.   After discussions

between Foster, Kluko, and other representatives of KISRA and

GSF, KISRA and GSF orally agreed to develop a vertical farm

using GSF’s VGS in a building owned by KISRA in Charleston, West

Virginia.   Id. ¶ 7.


            On or around December 19, 2014, KISRA received a

Purchase Order from GSF (“P.O. No. 5504 Kisra”) requesting that

KISRA pay 50% of the total cost of lighting for the VGS -




                                  2
$130,680.   Id. ¶ 9; Id. at Ex. A.    On December 19, 2014, KISRA

paid GSF the $130,680.00.    Id. ¶ 10; Id. at Ex. A.


            On December 22, 2014, Kluko emailed a “revised scope

of work agreement” to Foster regarding the development of the

VGS.   Id. ¶¶ 11-12; Id. at Ex. B.    Foster acknowledged receipt

of the “revised scope of work agreement” by email and stated

that she would sign the agreement by the next day.     Id. ¶¶ 11-

12; Id. at Ex. B.    The “revised scope of work agreement” was in

the form of a Memorandum from Kluko and another GSF

representative to Foster, dated December 22, 2014, titled:

“Scope, Schedule and Budget for 1039 Central Avenue Charleston,

WV – the ‘Central Avenue Vertical Farm’ Project” (“VGS

Memorandum Agreement”).     Id. ¶¶ 11-12; Id. at Ex. B.   Foster

executed the VGS Memorandum Agreement and returned the signed

form to Kluko.   Id. ¶ 13.


            The VGS Memorandum Agreement provided that “[b]ased on

our most recent discussions last week including our visit to

KISRA as well as inspection of the Central Avenue structure in

Charleston, WV, Green Spirit Farms (GSF) and KISRA have agreed

to develop an initial Vertical Farm using our Vertical Growing

Systems.”   The VGS Memorandum Agreement noted that “KISRA has

provided an initial payment of $130,680.00 representing 50% of

the cost of the lighting for the []VGS units.”     Finally, the VGS

                                  3
Memorandum Agreement stated “[i]f you agree with this Scope of

Services and budget please sign where indicated and this will

serve as our agreement between KISA [sic] and GSF.”     Id. ¶ 12;

Id. at Ex. C.


            Throughout 2015, KISRA made efforts to prepare the

Charleston building for the installation of the VGS.      Id. ¶ 14.

As of January 2016, no lighting for the VGS units had been

delivered to KISRA despite the payment by KISRA for lighting in

December 2014.   Id. ¶ 14.   On January 5, 2016, Foster emailed

Kluko and stated: “We would like to get a check out to you for

the balance of the lights.    Since our system is smaller than

originally planned, I figure the balance will be less than the

original invoice.     Please provide an invoice for the balance.”

Id. ¶¶ 15-16; Id. at Ex. D.     Foster’s January 5th email to Kluko

was followed by a series of emails between Foster and Kluko

regarding the cost of the remaining lighting.     Id. ¶¶ 15, 17;

Id. at Ex. D.    Finally, on January 13, 2016, Kluko informed

Foster that the remaining cost of lighting was $92,150.00.       Id.

¶ 17; Id. at Ex. D.


            On January 14, 2016, GSF issued a Purchase Order to

KISRA in the amount of $92,150.00 for the remaining VGS

lighting.   Id. ¶ 18; Id. at Ex. E.   On January 21, 2016, KISRA

furnished $92,150.00 to GSF.    Id. ¶ 19; Id. at Ex. E.   Despite

                                  4
having paid GSF a total of $222,830.00, KISRA has never received

any VGS lighting from GSF.   Id. ¶ 19; Pl.’s Mot. Summ. J. at Ex.

5 ¶ 4.


          Foster resigned as the Chief Executive Officer of

KISRA effective February 5, 2016.      Pl.’s Mot. Summ. J at Ex. 1 ¶

20.   After the final payment of $92,150.00 for the lighting on

January 14, 2016, KISRA asked GSF several times when KISRA would

receive the lighting, but KISRA never received an explanation

for GSF’s failure to deliver it.      See Pl.’s Mot. Summ. J. at Ex.

6 ¶ 4.


          On February 19, 2016, KISRA’s Chief Operating Officer,

Carl Chadband (“Chadband”), emailed Kluko informing him that

KISRA was cancelling the VGS project and that it requested a

return of the $222,830.00.   Pl.’s Mot. Summ. J. at Ex. 6 ¶¶ 4-6;

Pl.’s Mot. Summ. J., Ex. 1 at Ex. A.       On February 22, 2016,

Kluko responded to Chadband’s February 19th email by stating,

inter alia, that GSF “cancelled work orders for your lighting

and will refund the cost of the lighting,” and that it “[s]hould

have this accomplished in approximately 2 weeks from today.”

Id. at Ex. 6 ¶ 7; Id. at Ex. A.       However, GSF did not return the

refund as promised.


          Consequently, on March 11, 2016, Chadband emailed

Kluko and stated: “Can you provide me with a status update for
                                  5
our refund. It has been two weeks. Thanks!”     Id. at Ex. 6 ¶ 8;

Id. at Ex. A.    Kluko responded to Chadband the same day and

stated: “We hope to have this wrapped next week the process has

taken a little longer than we had hoped and my apologies . . .

we have all the items together and RMA to get the funds[.] I

will get back with you COB Tuesday.”     Id. at Ex. 6 ¶ 9; Id. at

Ex. A.   Nonetheless, KISRA has yet to receive the lighting or

any of the $222,830 refund.     Id. at Ex. 6 ¶ 10; Pl.’s Mot. Summ.

J. at Ex. 5 ¶ 4.


          The plaintiff filed its two-count complaint on March

31, 2017,1 alleging breach of contract and conversion, to which

the defendant filed its answer on June 21, 2017.     The case was

stayed on March 20, 2018.     On June 27, 2018, the court granted

the defendant’s motion for leave to withdraw as counsel and

lifted stay of the case.    Therein, the court directed the

defendant to promptly obtain counsel if it wished to proceed

with representation; however, the defendant remains

unrepresented.   After two extensions of time, the plaintiff

filed its motion for summary judgment on October 8, 2018, to

which no response has been filed.




1 This case invokes the court’s diversity of citizenship
jurisdiction.
                                   6
                        II. Legal Standard



          A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”   Fed. R. Civ. P. 56(c).     Material facts are

those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).


          A genuine issue of material fact exists if, in viewing

the record and all reasonable inferences drawn therefrom in a

light most favorable to the non-moving party, a reasonable fact-

finder could return a verdict for the non-movant.       Id.   The

moving party has the burden of showing - “that is, pointing out

to the district court - that there is an absence of evidence to

support the nonmoving party’s case.”       Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).   If the movant satisfies this burden,

then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.       Fed. R. Civ. P. 56(c); id. at

322-23.   A party is entitled to summary judgment if the record

as a whole could not lead a rational trier of fact to find in



                                   7
favor of the non-movant.   Williams v. Griffin, 952 F.2d 820, 823

(4th Cir. 1991).


           Conversely, summary judgment is inappropriate if the

evidence is sufficient for a reasonable fact-finder to return a

verdict in favor of the non-moving party.   Anderson, 477 U.S. at

248.   Even if there is no dispute as to the evidentiary facts,

summary judgment is also not appropriate where the ultimate

factual conclusions to be drawn are in dispute.    Overstreet v.

Ky. Cent. Life Ins. Co., 950 F.2d 931, 937 (4th Cir. 1991).


           A court must neither resolve disputed facts nor weigh

the evidence, Russell v. Microdyne Corp., 65 F.3d 1229, 1239

(4th Cir. 1995), nor make determinations of credibility.

Sosebee v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986).    Rather,

the party opposing the motion is entitled to have his or her

version of the facts accepted as true and, moreover, to have all

internal conflicts resolved in his or her favor.   Charbonnages

de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979).

Inferences that are “drawn from the underlying facts . . . must

be viewed in the light most favorable to the party opposing the

motion.”   United States v. Diebold, Inc., 369 U.S. 654, 655

(1962).




                                 8
                            III. Discussion



A. Count I


          The plaintiff contends that defendant breached the

parties’ contract for development of the VGS by failing to

deliver the lighting for the system.     It claims damages in the

amount of $222,830 with interest as a result of GSF’s alleged

breach and subsequent failure to refund the monies KISRA

furnished for the lighting.     To prevail on a claim for breach of

contract under West Virginia law, the plaintiff must prove three

elements: (1) formation of a contract; (2) breach of the terms

of the contract; and (3) damages as a result of the breach.

Sneberger v. Morrision, 776 S.E.2d 156, 171 (W. Va. 2015).


          Plaintiff and defendant entered into a written

contract - the VGS Memorandum Agreement - in which GSF agreed to

develop and install a VSG at KISRA’s facility by obtaining and

installing lighting, and KISRA agreed to pay GSF $222,830 for

those goods and services.     KISRA paid the entire balance due

while GSF failed to deliver the lighting, yet kept KISRA’s

funds.   Therefore, GSF breached the agreement by not performing

the services contracted for, and KISRA has been damaged in the

amount of $222,830 as a result.




                                   9
          Whereas here, the parties are not shown to have agreed

to an applicable interest rate, the award of prejudgment

interest in a diversity case is governed by state law.      Hitachi

Credit Am. Corp. v. Signet Bank, 166 F.3d 614, 633 (4th Cir.

1999).   Section 56-6-31 of the West Virginia Code is the

applicable statute for determining the amount of prejudgment

interest to which the plaintiff is entitled.    Secure US, Inc. v.

Security Alarm Financing Enterprises, Inc., 2010 WL 4641624, at

*1, *19 (S.D. W. Va. 2010).   Subsection (b)(1) provides, in

part:

     [P]rejudgment interest is two percentage points above
     the Fifth Federal Reserve District secondary discount
     rate in effect on January 2, of the year in which the
     right to bring the action has accrued, as determined
     by the court and that established rate shall remain
     constant from that date until the date of the judgment
     or decree, notwithstanding changes in the federal
     reserve district discount rate in effect in subsequent
     years prior to the date of the judgment or decree:
     Provided, That the rate of the prejudgment interest
     may not exceed nine percent per annum or be less than
     four percent per annum.

W. Va. Code § 56-6-31 (emphasis in original).   KISRA canceled

the contract by email notification and sought return of the

monies paid, on February 19, 2016.   Inasmuch as the defendant

promised on February 22, 2016, that it would furnish the funds

within two weeks, the refund was due on or before March 7, 2016.


          Accordingly, interest shall run from March 7, 2016 at

the legal rate.   This equates to two percentage points above the

                                10
secondary discount rate in effect for the Fifth District Federal

Reserve Bank on June 2, 2016, which was 1.75%.    Added to this

1.75% rate are the two percentage points specified in subsection

(b)(1), which aggregates to an applicable rate of 3.75%.

Subsection (b)(1) further specifies, however, that the rate of

prejudgment interest shall not be less than 4% per year per

year.   The court thus uses the minimum rate of 4% for the entire

period from March 7, 2016 to the date of the judgment.      Using

the damage award of $222,830, the prejudgment interest amount is

$25,253.99 to this date.   The plaintiff, accordingly, is

entitled to damages in the total sum of $248,083.99.


B. Count II


          The plaintiff claims defendant unlawfully converted

$222,830 at KISRA’s expense.   Inasmuch as plaintiff is plainly

entitled to recover this same sum under its Count I breach of

contract claim, the court does not further address Count II.



                           III. Conclusion



          For the reasons discussed herein, it is ORDERED that

the plaintiff’s motion for summary judgment be, and it hereby

is, granted as set forth above.    It is further ORDERED that

Kanawha Institute for Social Research & Action be, and it hereby


                                  11
is, awarded damages, including prejudgment interest, in the

total sum of $248,083.99.


         The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                        Dated: January 7, 2019




                               12
